Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 17/085158 filed on 8/31/2022. IDS filed 6/15/2022 has been considered.
Status of Claims
Claims 1-21 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered but they are not persuasive to overcome the rejection. 
Applicant asserts on p. 10-11 that the claims are patent eligible due to their similarity to claim 1 of Example 37. Examiner respectfully disagrees. In Example 37, the automatic moving of the most used icons closer to the start icon of the computer based on a determined amount of use is considered a practical application because of the improvement to the GUI. In the instant case, the GUI is merely a tool invoked to display the results of the changes in user rating.
Applicant asserts on p. 12 that the claims are patent eligible due tot heir similarity to the claims in Core Wireless. Examiner respectfully disagrees. The claims in Core Wireless are directed to summarizing and displaying limited information in a summary window, that is displayed while the application is in an unlaunched state, which is particularly useful in devices with small screens due to the requirement of navigating multiple layers of views to reach data. The improvement in the efficiency of the device exists by not requiring the application to be launched in order to display the most relevant data or functions. However, the present claims merely recite receiving and analyzing data to present changes in user ratings, which is not meaningfully different from the ineligible Electric Power Group.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-7 are directed toward the statutory category of a machine (reciting a “system”). Claims 8-14 are directed toward the statutory category of a process (reciting a “method”). Claims 15-20 directed toward the statutory category of an article of manufacturer (reciting a “computer-program product” with “non-transitory computer-readable medium”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 8 and 15 are directed to an abstract idea by reciting receiving … a user request to calculate a value for an amount of change in a parameter associated with user ratings between a first time period and a second time period … retrieving data … associated with the user ratings … including a plurality of data entries, each data entry being associated with a user rating provided by an individual user, and each user entry being associated with a plurality of dimensions … each dimension having one or more levels; calculating … based on the retrieved data, the value for the amount of change for two or more of the plurality of dimensions; quantifying … for the calculated value, a first portion resulting from changes in user population proportions and a second portion resulting from true change in the parameter associated with the user ratings; … displaying the second portion for the two or more of the plurality of dimensions, 2Application No.: 17/085,158Attorney Docket No. 408950-US-NP/170101-673 wherein quantifying the first portion includes: receiving as an input, for each of the one or more levels of at least one of the plurality of dimensions, the parameter associated with the user rating at the first time period, a first proportion of user population size at the first time period and a second proportion of user population size at the second time period, calculating for each of the one or more levels of the at least one of the plurality of dimensions, the first portion by taking into account a change in user population size between the first time period and the second time period, and calculating the first portion for the at least one of the plurality of dimensions by taking into account the calculated first portion for each of the one or more levels of the at least one of the plurality of dimensions. (Example claim 1). The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial or legal interactions (including advertising, marketing or sales activities or behaviors). The claims receive a request and perform a series of steps to retrieve the relevant data to calculate a value for an amount of change associated with user ratings which is an example of subject matter where the commercial interaction is advertising, marketing or sales activities or behaviors.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor; and a memory in communication with the processor, the memory comprising executable instructions; a data structure; a first user interface (UI) screen including a first UI element for selecting the first time period and a second UI element for selecting the second time period; a data structure; displaying a second UI screen, the second UI screen including a third UI element; a display device) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Claims 3, 10, and 17 recite the additional element of wherein the UI screen displays a diagram depicting at least one of the total amount of change between the first time period and the second time period, the value of the amount of change for the at least one of the plurality of dimensions, and the second portion. Claim 19 recites the additional element of the display data displays one or more dimensions from the plurality of dimension having larger second portions at a more visible location on the UI screen. However, these additional elements are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)).
	Dependent claims 2-7, 9-14 and 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and
retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to receive a user request, retrieve data, calculate a value for an amount of change, quantify a first and second portion of the calculated value, identifying dimensions with a higher amount of change and displaying the results of the analysis (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-21 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mishra, An approach towards debiasing user ratings, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624